Citation Nr: 0101251	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-21 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for protein C deficiency 
with deep vein thrombosis of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from January 1996 to June 
1998.

The veteran filed a claim in July 1998 for service connection 
for protein C deficiency.  This appeal arises from the 
September 1998 rating decision from the Buffalo, New York 
Regional Office (RO) that denied the veteran's claim for 
service connection for protein C deficiency.  A Notice of 
Disagreement was filed in February 1999 and a Statement of 
the Case was issued in March 1999.  A substantive appeal was 
filed in September 1999 with no hearing requested.  In a 
Supplemental Statement of the Case in March 2000, the issue 
on appeal was classified by the RO as service connection for 
protein C deficiency with deep vein thrombosis.  
 
FINDING OF FACT 

The veteran developed protein C deficiency with deep venous 
thrombosis of the right lower extremity during service, and 
has been under treatment for this disorder since discharge 
from service.  


CONCLUSION OF LAW

Protein C deficiency with deep venous thrombosis of the right 
lower extremity was incurred in peacetime service.  
38 U.S.C.A. § 1131, 5107 (West 1991 & Supp 2000).  
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service pre-enlistment examination in December 1995 
revealed no pertinent defects.  Service medical records 
reveal that in April 1996 the veteran reported a familial 
history of blood clots and protein deficiency.  There was no 
diagnosis of disability at that time.  In July 1996 he was 
diagnosed as having cellulitis of the right leg.  One week 
later the condition was noted to have resolved.  

A medical Board report in November 1997 revealed that the 
veteran had a diagnosis of protein C deficiency.  The protein 
deficiency was associated with progressive pain and swelling 
of the right calf ultimately resulting in deep venous 
thrombosis.  Treatment consisted of intravenous Heparin, 
followed by Coumadin therapy.  The veteran was discharged 
from service due to this disability.  

In August 1998 the RO accorded the veteran a VA examination 
to ascertain the nature and extent of any chronic disability 
resulting from protein C deficiency.  He failed to report for 
the examination.  

In September 1999 a report was received from a military 
physician which was dated in March 1998.  The physician 
recommended additional testing to evaluate the propriety of 
life-long anticoagulation therapy.  

VA outpatient treatment records in 1999 reveal that the 
veteran was still under treatment with Coumadin and was 
diagnosed as having chronic deep vein thrombosis of the right 
lower extremity.  

Analysis

It is unclear to the Board whether the RO denied service 
connection for the disorder at issue because it considered it 
to be a congenital or developmental defect or because of a 
finding that the disorder pre-existed service and was not 
aggravated by service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§§ 3.303(c), 3.306.  

Hereditary diseases are not congenital or developmental 
defects.  They are disorders to which a person has a 
hereditary predisposition to develop during his or her 
lifetime.  When they are shown by medical evidence to have 
pre-existed service they are dealt with as any other acquired 
disorder on the basis of service aggravation.  When they 
initially become manifest in service they are dealt with on 
the basis of service incurrence.  If they are disorders for 
which presumptive service connection may be granted, and they 
become manifest to a compensable degree within the first post 
service year, presumptive service connection may be granted.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The presumption of soundness at enlistment regarding protein 
C deficiency has not been rebutted by clear and unmistakable 
evidence that it pre-existed service.  38 U.S.C.A. §§ 1111, 
1137.  However, if for argument sake the presumption of 
soundness at enlistment had been rebutted, the development of 
deep venous thrombosis of the right lower extremity during 
service, which, remained chronic after service, would clearly 
constitute service aggravation.  

In this particular case, for the reasons given above, the 
Board has concluded that the disorder at issue was incurred 
in service.  


ORDER

Service connection for protein C deficiency with deep vein 
thrombosis of the right lower extremity is granted.  



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals


